December 8, 2011




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                            DELCOR USA, INC., Appellant

NO. 14-11-00048-CV                       V.

                 TEXAS INDUSTRIAL SPECIALTIES, INC., Appellee
                           ____________________



      This cause, an appeal from the judgment in favor of appellee, TEXAS
INDUSTRIAL SPECIALTIES, INC., signed October 15, 2010, was heard on the
transcript of the record. We have inspected the record and find no error in the judgment.
We order the judgment of the court below AFFIRMED.

      We order appellant, DELCOR USA, INC., to pay all costs incurred in this appeal.
We further order this decision certified below for observance.